Citation Nr: 0533637	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for cervical spine 
injury residuals.

3.  Entitlement to service connection for prostate cancer, 
claimed as due to occupational exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958, and from September 1959 to January 1962.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 decision by 
the RO in Atlanta, Georgia.  In December 1999, the veteran 
requested that his appeal be transferred to the Columbia, 
South Carolina, RO.  The veteran filed a notice of 
disagreement (NOD) in July 2000, and the RO issued a 
statement of the case (SOC) in July 2000.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2000.

In July 2001, the Board remanded the matters on appeal to the 
RO for further action.  After accomplishing some action, the 
RO continued the denial of each claim (as reflected in the 
April 2005 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  

The Board's decision on the claims for service connection for 
headaches and for cervical spine injury residuals is set 
forth below.  The claim for service connection for prostate 
cancer, as due to occupational exposure to radiation, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection for headaches and for 
cervical spine injury residuals claims on appeal has been 
accomplished.  

2.  The only medical opinion on the matters of whether there 
is a nexus between the veteran's military service and any 
currently diagnosed cervical spine disability or headache 
disorder weighs against each claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of 
a cervical spine injury are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims herein decided has been accomplished.  

Through August 2002 and February 2003 notice letters, and 
April 2005 supplemental statement of the case (SSOC), the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  On page three of the August 2002 
notice letter, the RO requested that the veteran provide a 
list of dates and locations for all medical care regarding 
his claimed headaches and residuals of a cervical spine 
injury since his discharge in 1962.  

In the February 2003 notice letter, the RO informed the 
veteran that it was unable to obtain his service medical or 
other military records from the National Personnel Records 
Center (NPRC) because they may have been destroyed in a fire 
at that facility in 1973.  

After each letter was issued, the veteran and his 
representative were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims currently under consideration, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the August 2002 and February 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Further, the RO requested that the veteran submit any 
evidence in his possession that would help support his 
claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the first 
three of Pelegrini's content of notice requirements clearly 
have been met with respect to the claims herein decided.

With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him, the Board finds that the 
veteran has been put on notice to provide any evidence in his 
possession that pertains to the claims.  Accordingly, and on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]
 
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the November 1999 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and re-adjudicated after notice 
was provided.

As indicated above, the April 2005 SSOC notified the veteran 
what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to his claims.  Furthermore, in the notice letters, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letters and SSOC, 
the veteran was afforded an opportunity to respond.  The RO 
obtained copies of the veteran's Social Security 
Administration (SSA) records.  The veteran has not identified 
any medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim under 
consideration.  The veteran's service medical records are not 
available for review, as they have been reportedly destroyed 
in the 1973 fire at the NPRC.  However, the RO has received 
and associated with the claims file a small amount of service 
treatment records, as well as identified post-service medical 
records.  Also, the RO has arranged for the veteran to 
undergo VA medical examinations in connection with his 
claims; the reports of those examinations are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence that is pertinent to either claim that 
needs to be obtained. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In this case, the veteran claims service connection for a 
cervical spine disability that he relates to his military 
service-specifically, to an incident when he fell down.  He 
also contends that he developed a headache disorder during 
service.  The Board notes, however, that the objective 
evidence does not establish that there is a medical 
relationship between any currently-diagnosed cervical spine 
or headache disability and the veteran's military service.  

As noted, the NPRC has reported that it could not locate the 
veteran's service medical and personnel records.  The few 
treatment records that are associated with the claims file do 
not document treatment or finding for a cervical spine or 
headache disorder.  

The first objective evidence of a cervical spine and a 
headache disorder was documented many years after the veteran 
was discharged from service.  Although subsequent post-
service VA medical records show continuing evaluation of the 
veteran for neck complaints and headaches, no physician has 
linked any such cervical pathology to any incident of the 
veteran's military service.  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The SSA records associated with the claims file are negative 
for a finding that relates a current cervical spine or 
headache disorder to an injury during military service.

The sole pertinent opinion on the question of medical nexus 
is the February 2005 VA examiner's opinion that the veteran's 
current neck disability and headache disorders are unrelated 
to any reported incident during service.  The Board ascribes 
great probative value to the February 2005 VA examiner's 
opinion, inasmuch as it was arrived at following the 
physician's review of the veteran's medical history 
documented in the claims file, as well as current examination 
of the veteran.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical opinion, i.e., one that supports either 
claim. 

Accordingly, each of the claims for service connection 
discussed above must be denied.

In adjudicating each claim, the oard has considered the 
appellant's assertions, as well as the lay statements 
submitted in support of his claims.  As noted above, however, 
each of the claims for service connection turns on a medical 
matter, and laypersons without the appropriate medical 
training and expertise simply are not competent to render a 
persuasive opinion on such a matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

The Board also has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Since the directives of the July 2001 
remand were not completely followed with respect to the 
veteran's service-connection claim for prostate cancer due to 
radiation exposure, a remand for compliance is again 
warranted.  

In July 2001, the Board remanded the claim back to RO, 
instructing it to do the following:  "After all available 
evidence and information has been received pursuant to the 
above-requested development, the claims file should again be 
forwarded to the Undersecretary for Health with a request for 
an estimate of the dose of ionizing radiation, if any, to 
which the veteran was exposed during active service."

This was not done.   

From the Board's review of the claims file, it appears that 
RO submitted a request to the Air Force Medical Support 
Agency (AFMSA) for a copy of appellant's DD Form 1141.  The 
AFMSA representative responded in March 2004 that no DD Form 
1141 was on file.  The AFMSA representative added that the 
Air Force Safety Center had confirmed that the veteran had 
served as a weapons technician (463, Matador Missiles), and 
the estimate of the veteran's whole body deep dose was 2.5 
rem for his Air Force Career. 

Upon receiving this information, it appears that the RO did 
not submit the records to the Undersecretary for Health as 
the Board requested in the July 2001 Remand.  This must be 
done on remand.

Furthermore, pursuant to this remand, after receiving the 
response from the Undersecretary for Health, if it is 
determined that the veteran was exposed to ionizing radiation 
as claimed, the RO must refer the issue to the VA 
Undersecretary for Benefits for a determination as to whether 
it is at least as likely as not that appellant's prostate 
cancer is consequent to exposure to radiation in service.  
See 38 C.F.R. § 3.311(c) (2005).

The Board notes that under 38 C.F.R. § 3.311(b)(4) three 
determinations must be made before a claim is submitted to 
the Undersecretary for Health, and that requirement has 
already been satisfied. First, the veteran must have been 
exposed to ionizing radiation.  In this case, the appellant's 
exposure is documented in the March 2004 letter from AFMSA.  
Second, the veteran must have subsequently developed a 
radiogenic disease, and in this case appellant has been 
diagnosed with prostate cancer, a radiogenic disease under 38 
C.F.R. § 3.311(b)(2)(xxiii).  Third, such disease must have 
become manifest within the specified period (for prostate 
cancer, more than five years after exposure), which is the 
case here.  Therefore, although it is regrettable that a DD 
Form 1141 is not available, the criteria for submission to 
the Undersecretary for Health have been essentially 
satisfied.

To ensure that all due process requirements are met with 
respect to the remaining claim on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim for service connection 
for prostate cancer.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
service-connection claim for prostate 
cancer due to radiation exposure on 
appeal not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  In accordance with the instructions 
of the remand of July 2001, RO should 
provide appellant's file to the 
Undersecretary for Health for preparation 
of a dose estimate, to the extent 
feasible based on available 
methodologies. See 38 C.F.R. § 3.311(b) 
(2005).

4.  If it is determined that the veteran 
was exposed to ionizing radiation as 
claimed, the RO should thereafter provide 
appellant's file to the VA Undersecretary 
for Benefits for a determination as to 
whether it is at least as likely as not 
that appellant's prostate cancer is 
consequent to exposure to radiation in 
service.  See 38 C.F.R. § 3.311(c) 
(2005).  

5.  The VA Undersecretary for Benefits, 
after conducting review and appropriate 
outside consultation, will notify the RO 
of the determination of causation, after 
which the RO should re-adjudicate 
appellant's claim.  To ensure compliance 
with all duties to notify and assist, RO 
should conduct a de novo review of the 
claim on the basis of all evidence of 
record pertinent to this issue.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.  

7.  If the benefit sought on appeal 
remains denied, RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claim file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


